amet

= MOCRATIQUE DU CONGO d BOFALAMBOEA

; pe L'EQUATEUR een 7

TION FONCIERE DE MBANDAKA net | IIGRDE

DDES TITRES IMMOBILIERS É-j ÿé lé

1.005 — MBANDAKA
US

D
AY D'EMPHYTEOSE N° D8IE 663

; $ pu \

JERME DE BAIL : VINGT - CINQ (25) ANS-- |

# f |

Démocrätique eu Congo, représentée par le. GeuverneuTr de.

L Répuniiq:
| ce agissant en vertu des’ pouvoirs qui lui sont conférés par l'articie pi
} 2 Ordonnance n° 74-148 du 20 Juillet 1974 portant mesure d'exécution
M 20 Juillet 1973 portant régime générale des biens, régime fonci Ë
régime des sûretés, telle aue modifiée et complétée à ce jour par la loi n° 80-
juillet 1980, ci — après dénommée « LA REPUBLIQUE », de premier part,
Ë
Ê La Seciété PLANTATIONS ET HUILERTES pu C0RGO s.açimmetrioulée
pe au nunére CD RC /14-8-5579s Jéentificatien Nationale
AO1148Y» ant sen siége secièl aù mumére 1 de L'Avenuen"T
Ngexg® Lutete ê2ns ia Cemmune de la Gembe ashasa—

Û représentée par sen Directeur générals Monsieurer TT
ZeL ARTS pe ee ee ee ee rue on mine
Ml" © République: concède au soussigné de seconde part, qui accepte un droit

d'emphytéote_sur une parcelle d ne pune
superficie de ns 068290 ruée à portant ie
RUMÉTO ne Cube cadas alamheka
:&t dont les limites sont représentées Dar requis ci
:nnexé dressé à (échelle de À à 29e RENE
fait suite au contrat n° D8JE Han pe … expiré.
enouvelabie, prenant

Le présent contrat

AFsicie 2:

st intervenu pour un terme de Vingt - Cinq (25) ans Tr
€ * 1709/2015 Le l'expiration duquel il sera renouvelé pa
2 pour autant que le terrain ait été mis en valeur conformimnent
ations contre tuelles re règlementaires de l'emphytéote, la redevaricé

le Serè fixes conformément au tarif en vigueur de ce renouvellement

r ‘ne duree
x

“es redevances el taxes rémunératoires sont payables annuellement: et per

cipation le premier Janvier de chaque année conformément à le procédure
drtides 4 et 5 de a loirn° 04/015 du 16 Juillet 2004 fixant là

enclature des actes générateurs des recettes administratives, judicieir?s
pation ainsi que leurs modalités de perception ….:

P Ace EE

t de poursuivre ja mise en valeui

rt 124 : | amphytéote est tenu de maintenir el
: -nnforrmément aux prescriptions du contrat d'emphytéose susmentioriné,

£
Fiele 3: L'emphytéote ne peut changer la destination du terrain sans l'autorisation expresse
| el préalable de l'autorité qui accorde le droit Fe

üicie 3. Pour tout

qui ne résulte pas des dispositions ci-dessus à è
à ast réai par les dispositions de la Loi n° 75-021 du 20
‘°°. CB JON

contrat
sdé en
noment

eprises
nise en

nt élire
gende

de la

= tevance et taxes rémunératoires
SGur ur montant total def à Ræ FC

Daé suivant-quitence n°B2e7- 30 4G
du ts( ef 20 .

> x 2ECEVEUR DE LA DGRAD(€g
PRESSE

ATTESTATION DE PAIEMENT ?

que internationale
atestons par la Prés:

casment de CF

nte

Us

;

paie ment Ver a

nent espèce bordereaiias 302

2409/2019
: Fe

BANZA /
onéabhle def, One

